NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT


JENNIFER LYNN WALLACE,          )
                                )
          Petitioner,           )
                                )
v.                              )                       Case No. 2D18-2070
                                )
STATE OF FLORIDA, DEPARTMENT OF )
HIGHWAY SAFETY AND MOTOR        )
VEHICLES,                       )
                                )
          Respondent.           )
                                )

Opinion filed December 19, 2018.

Petition for Writ of Certiorari to the Circuit
Court for the Twelfth Judicial Circuit for
Sarasota County; sitting in its appellate
capacity.

Jason Helfant of Law Office of Jason
Helfant, P.A., Wellington, for Petitioner.

Christie S. Utt, General Counsel, and
Mark L. Mason, Assistant General Counsel,
Tallahassee, for Respondent.


PER CURIAM.


               Denied.


CASANUEVA, MORRIS, and LUCAS, JJ., Concur.